Title: Abigail Adams to John Quincy Adams, 5–6 May 1789
From: Adams, Abigail
To: Adams, John Quincy


        
          Braintree May 5th 1789
          my dear son
        
        Mrs Hay call’d, and left me your Letter. tho I have not written to you before I have had you constantly upon my mind, and have been anxious for your Health. I have heard of you several times. I think you would mind an advantage in drinking valerian & camomile Tea, for those spasm’s you complain of. I am not able to say to you as yet, when I shall go to Newyork. I have received only one Letter from your Father since he arrived there, & that was written two days after he got there. he was then at mr Jays, who would not permit him to go to Lodgings, & no arrangment had then been made. The News papers give you all their movements, and more than in prudence ought to be made publick— I was much surprizd to find there debates open. I cannot think any National advantage will arrise from this measure
        Pray how did you like the address to the Senate? it has been much admired this way. I think with you respecting Charles’s going to Newyork, and I had written to your Father upon the Subject. I have many reasons for wishing to avoid comencment, some of them you can Guess at. I am now in a greater puzzel than I have been yet. when your Father went away he thought he left the care of his place to his brother, but last Evening, he came & told me that he was discouraged and would not undertake it, that he should not be able to make enough off, of it to pay the Rates.
        The Bills I mentiond to you were finally returnd protessted with 48. 18 shilling damage and interest upon them The first set went with the Letters in a vessel of mr Boylestones loaded with oil, but which vessel never arrived—so that the Bill was protested as it says, for want of advise—a most unfortunate affair this. I know you will feel anxious, as well as I, but I think some arrangment will and must take place at New york soon. I will write to you as soon as I know— I wish to meet you at Haverhill and was in hopes of doing it soon, but if all the Farming buissness is Thrown upon me just at the period when I was pleasing myself with being Free from it, I do not see how I can leave home. I shall however get Dr Tufts to talk with mr A. and see if nothing can be done to make him easy—he think your Father has so much higher notions about his Farm than he can possibly answer, that he shall come under Blame. I know I shall let me conduct how I will, but I will do, to the best of my judgment & abide the concequence
        Your Father wrote me from Hartford that the Manufactores waited upon him & presented him a piece of cloth for a suit of Clothes. the story in the News paper sometime since was without foundation. the Morning your Father sat out, we had an increase in our Family. Luckily it was all over before the Light Horsemen got here to Breakfast. I was glad on Brislers account as he went away easier— W. C went to Boston on saturday. mr daws goes to N york on thursday—all the world are flocking there, how many must return dissapointed—
        I shall write you next by the post & let you know what I can Learn from N york I have had two Letters from your sister, in both of which she expresses her anxiety for your Health & her wish to see you there. adieu write to me by mr smith who I hear is going to Newbury port— yours / affectionately
        Abigail Adams—
        May 6th 1789
        Brisler returnd last Evening from Newyork by him I Received Letters from your Father & sister. no arrangments yet. your Father was at mr Jays. he writes me that he hoped there would be in a few days. he approves of Charles comeing to him provided we should get to Housekeeping, Nine 18 dollars per month for keeping two Horses 20 shillings a week for servants Board is pretty handsome— Your Father writes me that the pressident Received him with great affection & cordiality, that he treated & conversed with him in great confidence— you will see by the papers the whole of the ceremony of the administration of the oath to the Pressident, but least you should not get it soon I send you my paper I will not go away untill I see you again at Haverhill or Braintree. your sister sends her Love [to] you
        yours affectionatly
        A Adams
      